Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 7-11 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 05/06/2022.
There are no arguments with respect to the traverse of this election in the response filed on 05/06/2022.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by  Amazon.com: Stainless Steel Deep Fryer Joint Adapter Connector 22-1/2 Inches Length x 1-1/4 Inches Width ATTN: (Please measure your fryer Insert Channel"width" before purchase) : Home & Kitchen (hereinafter “Deep Fryer Joint Adapter Connector”), or Frymaster RE Series Marine Electric Fryers Installation, Operation, Service and Parts Manual (hereinafter “Frymaster”).
Regarding claim 1, Deep Fryer Joint Adapter Connector or Frymaster teaches a coupling bridge for bridging a gap between adjacent food preparation appliances (Deep Dryer Joint Adapter Connector, See the about this item section of this product, where it indicates that the stainless steel strip is designed to join two fryers side-by-side; Frymaster, page 8-1, item 7: 210-9083, see picture 1 below), comprising: a top plate having a width to span the gap, a width of a sidewall of a first food preparation appliance, and a width of an adjacent sidewall of a second food preparation appliance (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below; Frymaster, see picture 1 below); a first leg extending downwardly from a first side edge of the top plate (Deep Dryer Joint Adapter Connector, as shown in Fig. 2 below; Frymaster, see picture 1 below); and a second leg extending downwardly from a second side edge of the top plate parallel to the first leg (Deep Dryer Joint Adapter Connector, as shown in Fig. 2 below; Frymaster, see picture 1 below).

Pictures 2, 3 and 5 of Deep Fryer Joint Adapter Connector:
[AltContent: textbox (Second leg)][AltContent: textbox (First leg)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Top plate)][AltContent: textbox (Top plate)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    357
    632
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    890
    682
    media_image2.png
    Greyscale

		Picture 2					Picture 3

    PNG
    media_image3.png
    883
    1205
    media_image3.png
    Greyscale

				Picture 5



Picture 1 of Frymaster:
[AltContent: arrow][AltContent: textbox (First leg)][AltContent: textbox (Top plate)][AltContent: arrow][AltContent: arrow][AltContent: textbox (Second leg)]
    PNG
    media_image4.png
    771
    676
    media_image4.png
    Greyscale


Regarding claim 2, Deep Fryer Joint Adapter Connector or Frymaster teaches the coupling bridge as set forth above, wherein a length of the coupling bridge is dimensioned to correspond to a length of a top opening of one of the first food preparation appliance and the second food preparation appliance (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below; Frymaster, see picture 1 below).
Regarding claim 3, Deep Fryer Joint Adapter Connector or Frymaster teaches the coupling bridge as set forth above, wherein a length of the first leg is dimensioned to extend from a top surface of the sidewall and extend into a top opening of the first preparation appliance (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below; Frymaster, see picture 1 below).
Regarding claim 4, Deep Fryer Joint Adapter Connector or Frymaster teaches the coupling bridge as set forth above, wherein the first preparation appliance is a cooking oil fryer station (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below; Frymaster, see picture 1 below).
Regarding claim 5, Deep Fryer Joint Adapter Connector or Frymaster teaches the coupling bridge as set forth above, wherein a length of the second leg is dimensioned to extend into an opening of the second food preparation appliance along an interior surface of the adjacent sidewall (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below; Frymaster, see picture 1 below).
Regarding claim 6, Deep Fryer Joint Adapter Connector or Frymaster teaches the coupling bridge as set forth above, wherein the second preparation appliance is a food portioning station (Deep Dryer Joint Adapter Connector, as shown in Fig. 2, 3 and 5 below; Frymaster, see picture 1 below; a deep fryer is a food portioning station since the deep frying basket carries a portion of the food).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: US D839078 and US 5,211,363.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALBA T ROSARIO-APONTE whose telephone number is (571)272-9325. The examiner can normally be reached M to F; 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tu Hoang can be reached on 571-272-4780. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALBA T ROSARIO-APONTE/Examiner, Art Unit 3761                                                                                                                                                                                                        05/13/2022

/TU B HOANG/Supervisory Patent Examiner, Art Unit 3761